 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00304 LJO
11
                                 Plaintiff              STIPULATION AND PROTECTIVE ORDER
12
     v.
13
     JOSE JESUS CARBAJAL,
14
                                Defendant
15

16

17
                 STIPULATION REGARDING DISCOVERY AND PROTECTIVE ORDER
18          The United States of America, by and through MCGREGOR W. SCOTT, United States
19 Attorney, and Melanie L. Alsworth, Assistant United States Attorney, and the defendant, through his

20 respective counsel of record, hereby stipulate as follows

21          1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
22 Criminal Procedure, and its general supervisory authority.

23          2.     This Order pertains to all documents, recordings and statements of witnesses provided to
24 or made available to Defense Counsel as part of discovery in this case produced on or after the date of

25 this order and beginning with Bates Number 1063 or to comply with trial obligations pursuant to Title

26 18, United States Code, Section 3500 (the Jenck’s Act), or to comply with Brady and Giglio obligations.
27

28


      PROTECTIVE ORDER                                  1
30
 1           3.     By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 2 documents, recordings or statements of witnesses with anyone other than designated defense

 3 investigators and support staff. Defense Counsel may review the contents of documents, recordings and

 4 witness statements with the defendant, and the parties agree that neither Defense Counsel, defense

 5 investigators nor support staff shall allow the defendant to copy or retain copies of such information.

 6           4.     By signing this Stipulation and Protective Order, Defense Counsel agrees not to disclose

 7 the identity of any witness to anyone other than the defendant, designated defense investigators and

 8 support staff. Defense counsel agrees that he will not provide the defendant with any documentation

 9 identifying the witnesses. Defense Counsel agrees to admonish defendant not to disclose the identities

10 of any witnesses.

11           5.     The discovery and information provided by the Government may only be used in

12 connection with the litigation of this case and for no other purpose. The discovery is now and will

13 forever remain the property of the United States Government. Defense Counsel will return the

14 discovery to the Government or certify that it has been shredded at the conclusion of the case.

15           6.     Defense Counsel will store the discovery in a secure place and will use reasonable care to

16 ensure that it is not disclosed to third persons in violation of this agreement.

17           7.     Defense Counsel shall be responsible for advising his or her respective defendant,

18 employees, and other members of the defense team, and defense witnesses of the contents of this

19 Stipulation/Order.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27

28


       PROTECTIVE ORDER                                   2
30
 1         8.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 2 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order.

 4         IT IS SO STIPULATED.

 5   Dated: June 20, 2019                                  MCGREGOR W. SCOTT
                                                           United States Attorney
 6

 7                                                         /s/Melanie L. Alsworth
                                                           MELANIE L. ALSWORTH
 8                                                         Assistant United States Attorney
 9

10 Dated: June 20, 2019                                 /s/ Jai M. Gohel
                                                        JAI M. GOHEL
11                                                      Attorney for Defendant
12

13 Dated: June 20, 2019                                 /s/ Robert Forkner
                                                        ROBERT FORKNER
14                                                      Attorney for Defendant
15

16 IT IS SO ORDERED.

17
        Dated:    June 20, 2019                            /s/ Lawrence J. O’Neill _____
18                                              UNITED STATES CHIEF DISTRICT JUDGE

19

20

21

22

23

24

25

26
27

28


      PROTECTIVE ORDER                                 3
30
